DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 111 is objected to because of the following informalities: for consistency in claim terminology, the word “gas” should instead be the phrase “perfluorocarbon gas” in the second line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107 and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 contains the trademark/trade name DEFINITY®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a composition and, accordingly, the identification/description is indefinite.  Clarification and/or amendment is required.
Claim 111 recites the limitation “then activating the composition”.  This limitation is confusing because the word “then” suggests the method step of activating is performed after the step of adding of claim 110, but a composition is no longer present after the step of adding, only an ultrasound contrast agent formulation is present.  Clarification and/or amendment is required.  For example, amending the limitation to recite instead “then activating the ultrasound contrast agent formulation” would obviate this rejection.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 101 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 101 recites the limitation “wherein the non-aqueous mixture comprises less than 5% w/w (weight/weight) of water”. However, claim 100, the claim upon which claim 101 depends, requires a non-aqueous mixture. Thus, claim 101 fails to further limit, and fails to include all the limitations of, claim 100 because claim 101 allows for the presence of some water in the mixture and is broader in scope than a non-aqueous mixture.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100 - 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,022,460 (“US’460”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 100 - 109 of the instant application are generic to all that is recited in claims 1 - 24 of US’460.  That is, claims 1 - 24 of US’460 fall entirely within the scope of claims 100 - 109 or, in other words, claims 100 - 109 are anticipated by claims 1 - 24 of US’460.  Specifically, the claims of US’460 teach the following:
1. A composition of an ultrasound contrast agent comprising
a non-aqueous mixture comprising DPPA, DPPC and MPEG5000-DPPE in propylene glycol and/or glycerol, and
a perfluorocarbon gas,
wherein the non-aqueous mixture comprises less than 5% w/w (weight/weight) water,
and wherein DPPA, DPPC and MPEG5000-DPPE are present in a ratio of about 10:82:8 (mole %).
2. The composition of claim 1, wherein the composition comprises less than 10% impurities relative to total lipid content when stored at room temperature for about 3 months.

4. The composition of claim 1, wherein the composition comprises less than 2% impurities relative to total lipid content when stored at room temperature for about 3 months.
5. The composition of claim 2, wherein the impurities are measured using HPLC.
6. The composition of claim 1, wherein the non-aqueous mixture comprises DPPA, DPPC and MPEG5000-DPPE in propylene glycol.
7. The composition of claim 6, wherein the weight ratio of DPPA, DPPC and MPEG5000-DPPE combined to propylene glycol is in a range of about 1:100 to about 1:600.
8. The composition of claim 1, wherein the non-aqueous mixture comprises DPPA, DPPC and MPEG5000-DPPE in propylene glycol and glycerol.
9. The composition of claim 8, wherein the weight ratio of DPPA, DPPC and MPEG5000-DPPE combined to propylene glycol to glycerol is in a range of about 1:100:100 to about 1:600:700.
10. The composition of claim 1, wherein the non-aqueous mixture comprises DPPA, DPPC and MPEG5000-DPPE in glycerol.
11. The composition of claim 10, wherein the weight ratio of DPPA, DPPC and MPEG5000-DPPE combined to glycerol is about 1:100 to about 1:700.
12. The composition of claim 1, wherein the composition further comprises a buffer.
13. The composition of claim 1, wherein the composition further comprises a non-phosphate buffer.
14. The composition of claim 1, wherein DPPA, DPPC and MPEG5000-DPPE combined are present in a concentration of about 0.1 to about 10 mg per ml of non-aqueous mixture.
15. The composition of claim 1, wherein the perfluorocarbon gas is perfluoropropane gas.
16. The composition of claim 1, wherein the composition consists essentially of DPPA, DPPC, MPEG5000-DPPE, propylene glycol, and perfluorocarbon gas.
17. The composition of claim 1, wherein the composition is provided in a vial.

19. The composition of claim 1, wherein the composition is provided in a vial with a flat-bottom.
20. The composition of claim 1, wherein the composition is provided in a vial with a rounded-bottom.
21. The composition of claim 1, wherein the composition is provided in a single chamber container.
22. The composition of claim 1, wherein the composition is provided in a multiple chamber container.
23. A container comprising the composition of claim 1 in a first chamber and an aqueous diluent in a second chamber.
24. The container of claim 23, wherein the aqueous diluent is an aqueous buffered saline solution.

Claims 100 - 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,583,207 (“US’207”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 100 - 112 of the instant application are generic to all that is recited in claims 1 - 22 of US’207.  That is, claims 1 - 22 of US’207 fall entirely within the scope of claims 100 - 112 or, in other words, claims 100 - 112 are anticipated by claims 1 - 22 of US’207.  Specifically, the claims of US’207 teach the following:
1. A method of using lipid-encapsulated perfluoropropane gas microspheres for ultrasound contrast imaging comprising
(1) forming lipid-encapsulated perfluoropropane gas microspheres by
(a) forming a combined mixture by adding an aqueous diluent to a composition comprising a non-aqueous mixture in contact with a perfluoropropane gas, said non-aqueous mixture having 
(b) activating the combined mixture to form lipid-encapsulated perfluoropropane gas microspheres,
(2) administering the lipid-encapsulated perfluoropropane gas microspheres to a subject, and
(3) obtaining an ultrasound image of the subject.
2. The method of claim 1, wherein the non-aqueous mixture has a lipid concentration of about 0.1 to about 10 mg per ml.
3. The method of claim 1, wherein the non-aqueous mixture consists essentially of DPPA, DPPC, MPEG5000-DPPE, propylene glycol, and glycerol.
4. The method of claim 3, wherein the weight ratio of DPPA, DPPC and MPEG5000-DPPE combined to propylene glycol to glycerol is in a range of about 1:100:100 to about 1:600:700.
5. The method of claim 1, wherein the lipid-encapsulated perfluoropropane gas microspheres have an average diameter ranging from about 1.0 microns to about 2.0 microns.
6. The method of claim 5, wherein the lipid-encapsulated perfluoropropane gas microspheres are present at a concentration of greater than 108/mL after activation.
7. The method of claim 1, wherein the lipid-encapsulated perfluoropropane gas microspheres are present at a concentration of greater than 108/mL after activation.
8. The method of claim 1, wherein activating the combined mixture comprises agitating the combined mixture for 20-45 seconds.
9. The method of claim 1, wherein the non-aqueous mixture consists essentially of DPPA, DPPC, MPEG5000-DPPE, and propylene glycol.
10. The method of claim 9, wherein the weight ratio of DPPA, DPPC and MPEG5000-DPPE, combined, to propylene glycol is in a range of about 1:100 to about 1:600.
11. A method of using lipid-encapsulated perfluoropropane gas microspheres for ultrasound contrast imaging comprising

(2) administering the lipid-encapsulated perfluoropropane gas microspheres to a subject, and
(3) obtaining an ultrasound image of the subject.
12. The method of claim 11, wherein the non-aqueous mixture has a lipid concentration of about 0.1 to about 10 mg per ml.
13. The method of claim 12, wherein an aqueous diluent is added to the lipid-encapsulated perfluoropropane gas microspheres prior to step (2).
14. The method of claim 11, wherein the non-aqueous mixture consists essentially of DPPA, DPPC, MPEG5000-DPPE, propylene glycol, and glycerol.
15. The method of claim 14, wherein an aqueous diluent is added to the lipid-encapsulated perfluoropropane gas microspheres prior to step (2).
16. The method of claim 11, wherein the lipid-encapsulated perfluoropropane gas microspheres have an average diameter ranging from about 1.0 microns to about 2.0 microns.
17. The method of claim 16, wherein the lipid-encapsulated perfluoropropane gas microspheres are present at a concentration of greater than 108/mL after activation.
18. The method of claim 17, wherein an aqueous diluent is added to the lipid-encapsulated perfluoropropane gas microspheres prior to step (2).
19. The method of claim 16, wherein an aqueous diluent is added to the lipid-encapsulated perfluoropropane gas microspheres prior to step (2).
20. The method of claim 11, wherein the lipid-encapsulated perfluoropropane gas microspheres are present at a concentration of greater than 108/mL after activation.
21. The method of claim 20, wherein an aqueous diluent is added to the lipid-encapsulated perfluoropropane gas microspheres prior to step (2).


Claims 100, 101, and 106 - 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 28 of U.S. Patent No. 10,588,988 (US’988”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 100, 101, and 106 - 109 of the instant application are generic to all that is recited in claims 1 - 28 of US’988.  That is, claims 1 - 28 of US’988 fall entirely within the scope of claims 100, 101, and 106 - 109 or, in other words, claims 100, 101, and 106 - 109 are anticipated by claims 1 - 28 of US’988.  Specifically, the claims of US’988 teach the following:
1. A method of using lipid-encapsulated gas microspheres for ultrasound imaging comprising:
placing a vial comprising an ultrasound contrast agent (UCA) lipid formulation in a shaking device comprising a holder, a detector and a processor;
determining identity of the UCA lipid formulation as either a non-aqueous UCA lipid formulation or an aqueous UCA lipid formulation based on an indicator on the vial that is read by the detector;
selecting a shaking rate and duration from pre-set options for non-aqueous and aqueous formulations using the processor;
activating the identified UCA lipid formulation to form lipid-encapsulated gas microspheres, by imparting a shaking pattern at the selected shaking rate and for the selected duration, using the shaking device;
administering the lipid-encapsulated gas microspheres to a subject; and
obtaining an ultrasound image of the subject;
wherein the aqueous UCA lipid formulation comprises DPPA, DPPC and MPEG5000-DPPE in an aqueous solvent, and a gas,

wherein the detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader, and
wherein the pre-set options comprise a shaking duration of at least 30 seconds.
2. The method of claim 1, wherein one pre-set option comprises a shaking duration of about 45 seconds and a shaking rate of at least 4000 shaking motions per minute.
3. The method of claim 1, wherein the shaking device comprises two or more holders.
4. The method of claim 1, wherein the lipid-encapsulated gas microspheres have a mean diameter of about 1-2 microns.
5. The method of claim 1, wherein the shaking device comprises a battery.
6. The method of claim 1, wherein the holder can accommodate a 35 mm tall and 14.5 mm diameter vial.
7. The method of claim 1, wherein one pre-set option comprises a shaking rate that is at least 4500 shaking motions per minute.
8. The method of claim 1, wherein one pre-set option comprises a period of time that is 45 seconds and a shaking rate that is 4530 shaking motions per minute.
9. The method of claim 8, wherein another pre-set option comprises a period of time that is 45 seconds and a shaking rate that is about 4900 shaking motions per minute.
10. The method of claim 1, wherein the shaking device further comprises at least one storage device configured to store a look-up table that stores the pre-set options.
11. The method of claim 1, wherein the indicator provides a method of use for the identified UCA lipid formulation.
12. A method of using lipid-encapsulated gas microspheres for ultrasound imaging comprising:

reading the indicator on the vial using the detector, and identifying the vial as comprising a non-aqueous or an aqueous UCA lipid formulation based on the indicator and optionally lookup table stored in the device,
selecting a set of activation parameters for the identified UCA lipid formulation from a first set of activation parameters for a non-aqueous UCA lipid formulation and a second set of activation parameters for an aqueous UCA lipid formulation, as programmed in the device, using the processor,
activating the identified UCA lipid formulation to form lipid-encapsulated gas microspheres, using the selected set of activation parameters specific to the identified UCA lipid formulation using the one or more controllers, wherein activating comprises imparting a shaking pattern on the vial,
administering the lipid-encapsulated gas microspheres to a subject, and
obtaining an ultrasound image of the subject,
wherein the aqueous UCA lipid formulation comprises DPPA, DPPC and MPEG5000-DPPE in an aqueous solvent, and a gas,
wherein the non-aqueous UCA lipid formulation comprises DPPA, DPPC and MPEG5000-DPPE in a non-aqueous solvent comprising propylene glycol and glycerol, and a gas, and having less than 5% water (w/w),
wherein the detector is an RFID detector, a barcode scanner, a color scanner, or a microchip reader, and
wherein the first and the second set of activation parameters comprise a shaking time of at least 30 seconds.
13. A method of using lipid-encapsulated gas microspheres for ultrasound imaging comprising:

reading the indicator using the detector, and thereby distinguishing a non-aqueous UCA lipid formulation requiring activation for a first pre-determined period of time that is at least about 30 seconds and/or at a first pre-determined shaking rate that is at least 3000 shaking motions per minute from an aqueous UCA lipid formulation requiring activation for a different pre-determined period of time and/or a different pre-determined shaking rate;
activating the non-aqueous UCA lipid formulation, by imparting a shaking pattern using the shaking device, for the first pre-determined period of time and/or at the first pre-determined shaking rate to form lipid-encapsulated gas microspheres;
administering the lipid-encapsulated gas microspheres to a subject; and
obtaining an ultrasound image of the subject;
wherein the detector is an RFID detector, a barcode scanner, a color scanner, or a microchip reader, and
wherein the non-aqueous UCA lipid formulation comprises less than 5% water (w/w).
14. The method of claim 13, wherein the non-aqueous UCA lipid formulation comprises DPPA, DPPC and MPEG5000-DPPE.
15. The method of claim 13, wherein the first pre-determined period of time is about 75 seconds.
16. The method of claim 15, wherein the first pre-determined shaking rate is about 4530 shaking motions per minute.
17. The method of claim 13, wherein the first pre-determined shaking rate is at least 4500 shaking motions per minute.
18. The method of claim 13, wherein the first pre-determined shaking rate is about 4900 shaking motions per minute.

20. The method of claim 13, wherein, upon distinguishing the non-aqueous UCA lipid formulation from the aqueous UCA lipid formulation, the shaking device automatically selects the first pre-determined shaking rate from at least two pre-determined shaking rates.
21. The method of claim 13, wherein the shaking device comprises two or more holders.
22. The method of claim 13, wherein the lipid-encapsulated gas microspheres have a mean diameter of about 1-2 microns.
23. The method of claim 13, wherein the shaking device comprises a battery.
24. The method of claim 13, wherein the holder can accommodate a 35 mm tall and 14.5 mm diameter vial.
25. The method of claim 13, wherein the non-aqueous UCA lipid formulation is activated for 45 seconds at about 4900 shaking motions per minute.
26. The method of claim 13, wherein the first pre-determined shaking rate is at least 5000 shaking motions per minute.
27. A method of using lipid-encapsulated gas microspheres for ultrasound imaging comprising:
placing a vial comprising an ultrasound contrast agent (UCA) lipid formulation in a shaking device comprising a holder, a detector, and a processor,
determining identity of the UCA lipid formulation as a non-aqueous UCA lipid formulation based at least in part on an indicator on the vial that is read by the detector,
selecting a shaking rate and duration from pre-set options for a non-aqueous formulation using the processor,
activating the identified UCA lipid formulation to form lipid-encapsulated gas microspheres, by imparting a shaking pattern at the selected shaking rate and for the selected duration, using the shaking device,

obtaining an ultrasound image of the subject;
wherein the detector is an RFID detector, a barcode scanner, a color scanner, or a microchip reader, and
wherein the non-aqueous UCA lipid formulation comprises less than 5% water (w/w).
28. The method of claim 27, wherein the indicator provides a method of use for the identified UCA lipid formulation.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/Jennifer Lamberski/Primary Examiner, Art Unit 1618